Citation Nr: 1218275	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of right proximal humerus fracture with hypertrophic malunion (claimed as osteopenia of the right shoulder).

2.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder osteopenia.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran through his representative cancelled his request for a hearing before the Board.  Therefore, VA is not required to make further attempts to accommodate a hearing in regards to these matters before the Board.  See 38 C.F.R. § 20.702(d), (e).

The Board notes that during the pendency of these claims the RO granted the claim for a total rating based on individual unemployability due to service-connected disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Missing Records

VA has a duty to attempt to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)(VA's duty to assist is limited to obtaining relevant SSA records and relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."). 

In this case, the record includes a letter from SSA stating that the Veteran was awarded monthly disability benefits beginning in December 2009.  The Veteran has indicated that these records are pertinent to his service-connected disabilities when pursuing his claim for TDIU.  The Board observes that the record contains no information on the basis for the SSA grant of benefits.

Therefore, because the Board may not discount the relevance of the SSA records in regards to the claims on appeal, the Board must remand this case so that the medical records associated with the award of SSA disability benefits may be obtained for consideration.

Inadequate Medical Findings

VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327.

The Board has careful reviewed of the evidence of record.  With respect to the claim for increase for the right proximal humerus fracture, the Board observes that the medical evidence is insufficient to ascertain the appropriate disability rating.

The Veteran's current disability evaluation is predicated on malunion of the humerus fracture.  However, the medical record reflects diagnoses for nonunion proximal humerus fracture although there is no indication that the Veteran has false flail joint-which contemplates that there is more movement than normal.  Medical clarification of whether the Veteran has nonunion of the right humerus with false flail joint should be obtained since the schedule rates nonunion at a higher level than malunion of the humerus.

Additionally, the Veteran may be entitled to a higher disability evaluation based on limitation of motion, but the most recent VA examination in February 2010 does not reflect complete findings.  The active and passive ranges of motion are not shown, nor has the examiner noted whether there is pain on motion or the point at which pain begins on range of motion testing.  Also, the examiner stated that there was weakness with rotator cuff testing, but there is no indication as to the degree or severity of the weakness found.  As such, the Board cannot properly evaluated functional loss.

Lastly, the Veteran suggests that the February 2010 range of motion findings are not accurate because the examiner failed to use a goniometer and that his range of motion is more restricted than stated in the report of examination.  The Board observes that there is no affirmative indication in the February 2010 report of examination that a goniometer was employed and that such should be noted on reexamination of the Veteran's right humerus disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should obtain any outstanding medical records identified by the Veteran to include all VA treatment records dated since December 2010 and those medical records associated with the Veteran's award of SSA disability benefits.

2.  There is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein. 

3.  The Veteran should be scheduled for a VA examination of his right arm and shoulder to ascertain the severity of his service-connected right proximal humeral fracture.  The claims files should be available for review.  The examiner should indicate all ranges of motion, passive and active, to include whether there is pain on motion, the point at which pain begins, and whether there is any additional loss of motion or increased pain with 3 repetitions.  The examiner should use a goniometer for determining the ranges of motion and indicate such in the report of examination.  The examiner should indicate whether there is weakened movement, excess fatigability, incoordination, and pain on use.  Also, the examiner should answer each of the following questions:
* Is there malunion of the right proximal humerus with either (a) moderate deformity or (b) marked deformity; and 
* Is there recurrent dislocation of the scapulohumeral joint with (a) infrequent episodes and guarding of movement at the shoulder level, or (b) frequent episodes of dislocation and guarding of all arm movements; and
* Is there fibrous union of the humerus;
* Is there nonunion of the humerus with false flail joint; and
* Is there loss of head (humerus) (flail shoulder)?

All indicated tests and studies (including necessary radiological studies such as x-rays and passive and active range of motion testing) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After completion of the above development, the Veteran's claims for increase should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


